Citation Nr: 0215566	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  01-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the amount of $2,285 in overpayment of disability 
compensation was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945 and from July 1948 to August 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2001 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles (RO), 
which denied a waiver of an overpayment in the amount of 
$4,121.00.

Subsequent to the COWC decision additional information 
supplied by the veteran and an audit of the veteran's account 
resulted in a reduction of the debt to $2,285.00.

The veteran's VA Form 9, Appeal to Board of Veterans' 
Appeals, noted that he was only disputing the amount of the 
debt.  He has expressed his willingness to repay the amount 
of $2,056.00, which he contends is the proper amount of the 
debt.  Accordingly, the amount in dispute is $229.00.

It appears that some or all of the $2,285.00 overpayment 
assessed in this case may have already been recouped by the 
RO.  However, in accordance with Franklin v. Brown, 
5 Vet. App. 190 (1993), the Board will consider the validity 
of the entire overpayment below.


FINDINGS OF FACT

1.  The veteran began receiving military retirement pay upon 
his separation from service in 1966 and so informed the VA on 
his original claim for benefits in September 1966.

2.  A March 2000 rating decision granted the veteran's claims 
for an increased rating, awarding a 40 percent combined 
rating for his service-connected disabilities, and included 
notice of adjustments required by the receipt of Armed 
Services retirement pay.

3.  The veteran was paid a total of $2056.00 for the period 
of November 1999 through March 2000.

4.  The veteran's waiver of retirement pay was effective with 
the first periodic VA disability payment made May 1, 2000.

5.  The amount of $2056.00 was overpaid to the veteran, which 
is $229 less than the amount reported by the RO, as contended 
by the veteran.

6.  The assessed overpayment of $2056.00 did not result from 
fraud, misrepresentation or bad faith, and was not solely the 
fault of VA; the veteran was at fault in the creation of the 
overpayment of this amount.

7.  The failure of the Government to insist upon its right to 
repayment of overpayment indebtedness in the amount of 
$2056.00 would result in unjust enrichment of the veteran, 
inasmuch as he accepted benefits to which he was not 
entitled.

8.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of $2056.00 without resulting in excessive financial 
difficulty, and the collection of that indebtedness would not 
defeat the purpose of the compensation benefit program, or 
otherwise be inequitable.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the 
calculated amount of $2056.00 is a valid indebtedness; 
accordingly, the amount of $229 in overpayment of disability 
compensation was not properly created.  38 U.S.C.A. § 5112(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.500, 3.501 (2002).

2.  Recovery of the overpayment of $2056.00 in compensation 
benefits is not against equity and good conscience.  38 
U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's  
representative, if any, of any information, and any medical  
or lay evidence, not previously provided to VA that is  
necessary to substantiate the claim.  38 U.S.C. § 5103 (West  
Supp. 2001).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits,  
unless no reasonable possibility exists that such assistance  
would aid in substantiating the claim.  38 U.S.C. § 5103A  
(West Supp. 2001).  

However, the U.S. Court of Appeals for Veterans Claims  
(Court) has recently held that the notice and duty-to-assist 
provisions of VCAA pertain to chapter 51 of title 38, U.S. 
Code, and not to the statute at issue in this appeal - 
chapter 53 of title 38, which contains its own notice 
provisions.  Thus, the Court held that VCAA does not apply in 
waiver cases.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  

In any case, the veteran has been notified of the law and 
regulations governing waivers of indebtedness, the evidence 
considered by the RO, and the reasons for its determination.  
Neither he nor his representative has identified any 
additional evidence or information that could obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.




Law and Regulation

A veteran is prohibited from receiving military retirement 
pay concurrently with benefits payable under laws 
administered by VA.  38 U.S.C.A. §§ 5304(a), 5305; 38 C.F.R. 
§§ 3.700, 3.750 (a-c).  

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of VA 
pension, compensation, or dependency and indemnity 
compensation benefits for a payee by reason of an act of 
commission or omission by a payee, or with the payee's 
knowledge, is the effective date of the award or day 
preceding the act, whichever is later, but not prior to the 
date entitlement ceased.  The effective date of a reduction 
or discontinuance of VA pension, compensation, or dependency 
and indemnity compensation benefits for a payee or dependent 
by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of the last payment.  38 U.S.C.A. § 5112 (b)(9), (10); 
38 C.F.R. § 3.500 (b)(1), (2).

The Board notes that under 38 U.S.C. § 5112(b)(10), the 
effective date of a reduction or discontinuance of 
compensation by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of last payment.  See also 38 C.F.R. § 3.500(b)(2).  The 
Court noted that, "[s]tated another way, when an overpayment 
has been made by reason of an erroneous award based solely on 
administrative error, the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award."  Erickson v. West, 
13 Vet. App. 495, 499 (2000).  Thus, the initial question 
presented on appeal in this case is whether the overpayment 
at issue was due solely to error on the part of VA.  

The Board notes that, generally, the term VA administrative 
error applies to an erroneous compensation award based solely 
on administrative error or error in judgment.  Sole 
administrative error is an error in which the veteran neither 
had knowledge of nor should have been aware of an erroneous 
award.  Further, neither the veteran's actions nor his or her 
failure to act must have contributed to payment pursuant to 
the erroneous award.  Id.

Sole administrative error may be found to occur in cases 
where the veteran neither had knowledge of nor should have 
been aware of the erroneous award.  Further, such error 
contemplates that neither the veteran's actions nor his 
failure to act contributed to payment pursuant to an 
erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.

Thus, one question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The record reflects that the VA was informed of the receipt 
of retirement pay by the veteran in 1966.  VA knew or should 
have known that the amount being paid to the veteran 
beginning in November 1999 was potentially erroneous.  See 
McColley v. West, 13 Vet. App 553 (2000).  Nonetheless, VA 
undisputedly failed to take appropriate action.  

However, in order to find sole administrative error on the 
part of VA, the evidence must reflect that the veteran 
neither had knowledge of, nor should have been aware of, the 
erroneous award.  Furthermore, neither his actions nor his 
failure to act must have contributed to the overpayment.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

In this case, the veteran was informed by a letter dated in 
April 2000 that his claim had been granted and he was 
entitled to a 40 percent disability rating dating from 
November 1999.  With this letter was enclosed VA Form 21-
8764, which contained information regarding entitlement to VA 
benefits, including adjustment required because of receipt of 
Armed Services retirement pay.  Thus, the Board must find 
that he had either constructive or actual knowledge of the 
erroneous payment.  

Because the veteran knew or should have been aware that he 
was erroneously receiving disability payments concurrent with 
his retirement pay, he should have contacted VA to correct 
the error.  Because he continued to accept the erroneous 
payment, however, his failure to act contributed to the 
overpayment.  In view of the foregoing, the Board must find 
that the overpayment at issue in this case was not due to 
sole administrative error.  38 U.S.C.A. § 5112(b)(10); 
38 C.F.R. § 3.500(b)(2).  

The veteran provided bank statements showing his receipt of 
retirement and disability payments.  The record shows that 
the Defense Finance Accounting Service (DFAS) received notice 
of the waiver and effective April 10, 2000, began reducing 
the amount of the veteran's retirement payment beginning on 
May 1, 2000.  Prior to that date, the veteran was not 
entitled to the receipt of disability payments.

As the veteran has questioned the amount of the debt, the 
Board has considered all of the amounts owed, and all amounts 
paid.  Review of the record indicates that the veteran's 
disability was increased effective November 1, 1999.  He was 
paid a lump sum check of $2056.00 in April 2000, representing 
retroactive payments to the date of entitlement.  

The retroactive payments were for November 1999 at $404 and 
from December 1999 through March 2000 at $413 totaling $2056.  
Review of the computerized payment activity shows that the 
veteran next received a check on May 1, 2000 for $413.00.

As of May 1, 2000 the DFAS had reduced the veteran's 
retirement benefit by $413.  Therefore, the veteran was 
entitled to the May 1, 2000 payment from VA.  As the veteran 
asserts, the only monies constituting the overpayment are in 
the $2056.00 lump sum retroactive payment.

The audit provided to the veteran in June 2002 is confusing 
to the issues under consideration.  In an attempt to explain 
the initial finding of $4121, it includes money paid to the 
veteran through November 2000.  Effective May 1, 2002, the 
veteran was entitled to his disability payments because his 
waiver of retirement benefits was in effect.  Therefore, all 
amounts after that date are not relevant to the analysis.

In sum, the evidence supports the validity of overpayment in 
the amount of $2056.00, which is $229 less than the amount 
reported by the RO, as contended by the veteran.  
Accordingly, the overpayment of compensation benefits in the 
calculated amount of $2056.00, and no more than that amount, 
is a valid indebtedness.  Thus, the amount of $229 in 
overpayment of disability compensation was not properly 
created.  38 U.S.C.A. § 5112(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.500, 3.501 (2002).  

Upon consideration of all of the relevant evidence, to 
include income information and the veteran's own statements 
regarding his ability to repay, the Board also finds that, 
under the principles of equity and good conscience, and 
taking into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the overpayment indebtedness in the amount of $2056.  
As noted above, it is not contended otherwise by the veteran.  
The end result would not be unduly favorable or adverse to 
either the Government or the veteran.  The evidence on this 
issue is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
Again, as this aspect of the appeal is not in dispute; 
therefore, no further analysis is warranted.

The veteran has indicated during this appeal that the amount 
in dispute is $229.  As he has specifically stated that the 
overpayment of compensation benefits in the amount of $2056, 
but no more than that amount, was valid, the appeal is 
granted to the extent sought by the veteran.


ORDER

The overpayment of compensation benefits to the veteran in 
the amount of $2056 and no more is valid; waiver of recovery 
of that amount is denied; the amount of $229 in overpayment 
of disability compensation was not properly created; 
accordingly, the appeal is granted to the extent sought by 
the veteran.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

